DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2021 and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-41, drawn to an endovascularly implanted medical assembly for a heart and for providing chordal 5support to a leaflet of a heart valve, classified in A61F 2/2457.
II. Claims 42-44, drawn to a method of endovascularly implanting a medical assembly into a heart for providing chordal support to a leaflet of a heart valve, classified in A61B 2017/00243.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the endovascularly implanted medical assembly for a heart and for providing chordal support to a leaflet of a heart valve does not require an anchor line swivel and locking said anchor line swivel to said anchor cap.  Therefore, the product as claimed can be used in a materially different process.  The product can be used without requiring an anchor line swivel and without locking the anchor line swivel to the anchor cap.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species.
Species A1- Figure 5A
Species A2- Figure 6A
Species A3- Figure 7
Species A4- Figure 8
 The species are independent or distinct because they disclose different embodiments for anchor assemblies. Species A1 is an anchor/chord assembly comprised of an anchor line swivel for connecting loops of anchor lines to anchor.  Species A2 is an anchor assembly having an anchor screw and anchor cap configured for receipt of connecting ring and a tethering system.  Species A3 is a halo anchor assembly according to a different embodiment having a different configuration of an anchor screw and anchor cap configured for receipt of connecting ring and a tethering system using eight stabilizers.  Lastly, Species A4 is an anchor assembly similar to Species A3 except with three stabilizers.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
This application also contains claims directed to the following patentably distinct species.
Species B1- Figure 31B
Species B2- Figure 35B
Species B3-Figure 39B
The species are independent or distinct because they disclose different embodiments for reversible locks.  Species B1 is a collet locking system.  Species B2 is a reversible and detachable self-locking locks utilizing a binding plate.  Species B3 is a reversible lock utilizing an unlocking element and a push button element. In addition, these species are not obvious variants of each other based on the current record
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); this field of art is crowded with a large number of publications and patents; and/or the prior art applicable to one species would not necessarily be applicable to another species; and/or the species are likely to raise different non-prior art issues.  The species are independent or distinct because the claims and/or figures of the different species recite/illustrate the mutually exclusive characteristics of such species.  Specifically, at least one of the anchor assemblies, and/or the locking elements vary and therefore alter the physical constitution of the device.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
During a telephone conversation with applicant’s representative, Rachel Huffstetler, on 08/02/2022 a provisional election was made with traverse to prosecute the invention of Group 1, Species A1 and Species B1, claims 1-7, 10-32, and 38-41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-9, 33-37, and 42-44 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Furthermore, claim 7 has been withdrawn by the examiner as pertaining to a non-elected species.  Claim 7 requires the chord lumen, anchor lumen, and binding plate which is directed to Figure 35B.  Therefore, claim 7 has been determined to be drawn to non-elected Species B2 and has been withdrawn.

Claim Objections
Claims 3 and 26 are objected to because of the following informalities:  
Claim 3 reads “detachable lock are configured” in line 4.  The examiner suggests amending the claim to read “detachable lock is configured”.
	Claim 26 reads “having and anchor” in line 2.  The examiner suggests amending the claim to read “having an anchor”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 17-22, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 establishes that the line gathering member is a lock in line 2, and claim 3 establishes that the lock positioning rod further comprises a detachable lock within the rod lumen and conduit.  It is unclear in: Claim 3, line 4; Claim 4, lines 2 and 4; Claim 5, line 3; and Claim 6, line 2 whether the lock that is referred to is the detachable lock that is within the rod lumen and conduit, or if the term “said lock”  is referring to the line gathering member as a whole entity which is established in claim 2 as a “lock”.  For clarification purposes, if the lock referred to in claims 3-6 is referring to the “detachable lock” of claim 3, the examiner suggests amending the term to “said detachable lock”.
Claim 7 recites the limitation "wherein said 5line gathering member is a lock having a chord lumen" in line 2.  Claim 7 is dependent on claim 2 which states “wherein said line gathering member is a lock comprising a lock positioning rod”.  It is unclear whether the lock in claim 7 is in addition to the lock in claim 2?  Because the line gathering member cannot be both locks simultaneously, the examiner suggests amending the claim to establish a second line gathering member or to correct the dependency of claim 7.
Claim 17 recites the limitation “said grasping plate second grasping position” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “grasping plate second grasping position” has been established in claim 13.
Claims 21 and 22 recites the limitation "said cord" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “said chord”.
Claims 21 and 22 recite the limitation “said puncturing element” in line 3. There is insufficient antecedent basis for this limitation in the claim.  The “puncturing element” has been established in claim 17.
Claim 29 recites the limitation “said anchor line swivel” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The “anchor line swivel: has been established in claim 27.
Claims 18-20, 30-31 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 21, 23, 26 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purcell et al (US 2019/0216601 A1).

	Regarding claim 1, Purcell discloses an endovascularly implanted medical assembly for a heart and for providing chordal 5support to a leaflet of a heart valve comprising: 
a chord (Figure 6A, 7, and 11, item 344 “leaflet suture”) for providing chordal support to the leaflet (Figure 11, chord 344 provides chordal support to leaflet; paragraph 0076, lines 1-4 and 13-21) and extending through the leaflet and between the leaflet and an intracardiac wall (Figure 12; paragraph 0089, lines 11-16); 
an anchor assembly (Figure 1, item 32 “anchor”) for securing said medical assembly to the intracardiac wall (paragraph 0050, lines 1-8), 
said anchor assembly (Figure 11, anchor assembly annotated below) having a proximal end facing the leaflet and a distal end configured to 10cooperate with said intracardiac wall (Figure 11, proximal and distal end annotated below) to secure said anchor assembly and said chord (Figure 12, anchor assembly 32 is secured to chord 344 through line gathering member 376); 
an anchor line extending from said anchor assembly proximal end (Figure 11, item 74, anchor line annotated below; paragraph 0056); 
an endovascularly introduced removeable leaflet grasper (Figure 8, item 330) for introducing said chord into the heart and through the leaflet (Figure 3, paragraph 0073 and 0075, the temporary anchor captures and stabilizes the leaflet, wherein the definition of grasp is “seize and hold firmly” (Oxford Dictionary), therefore the leaflet anchor delivery subsystem 330 is considered the leaflets grasper because it seizes and holds firmly (i.e. captures and stabilizes) the leaflet); 
and a line gathering member (Figures 11 and 12, item 376) for encompassing said chord and said anchor line wherein 15said chord extends through said leaflet and distally, in a direction toward said anchor assembly (Figures 11 and 12, line gathering member 376 encompasses chord 344 and anchor line 74), 
and said chord is secured to said anchor line by said line gathering member (paragraph 0088).  

    PNG
    media_image1.png
    619
    591
    media_image1.png
    Greyscale

	Regarding claim 2, Purcell discloses wherein said line gathering member (Figures 11 and 12, item 376) is a lock (Figures 11 and 19, item 376 “suture lock”) comprising a lock positioning rod (Figure 19, item 390) which defines a lumen for 20receipt of said chord and said anchor line (paragraph 0098, the clamp 390 and opposing surface 392 define a lumen to receive chord 344 and anchor line 74).  
	Regarding claim 21, Purcell discloses wherein said cord (Figure 6A, item 344) includes a pledget (Figure 6A, item 340 “pledget”) on a proximal end and said pledget cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (Figures 5, 6A, and 7, paragraph 0076).  
	Regarding claim 523, Purcell discloses further comprising a transseptal sheath (Figure 3, item 100 “delivery catheter”; paragraph 0060) configured to receive said leaflet grasper to introduce said leaflet grasper into the heart (paragraph 0070, the leaflet grasper 402 is housed within the delivery catheter 100 when introduced into the heart).  
	Regarding claim 26, Purcell discloses wherein said anchor assembly (Figure 7, item 32) comprises an anchor having and anchor securing member on its distal end (Figure 11, item 302 “anchor”) and an anchor cap on its proximal end (Figure 11, item 308 “anchor hub”).  
	Regarding claim 41, Purcell discloses wherein said anchor assembly (Figure 7, item 32) distal end comprises an anchor screw (Figure 11, item 302) for implanting into the intracardiac wall (Figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al (US 2019/0216601 A1) in view of Bishop et al (US 2018/0185153 A1).

	Regarding claim 22, Purcell discloses the invention substantially as claimed.
	However, Purcell does not disclose wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet.  
	Bishop teaches wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (see Bishop, Figure 33, item 62 “suture lock”; paragraph 0160 states “Chordal end termination and suture locking configurations and devices can include one or more of knots, pledgets or other termination techniques to reduce the focal stress at the attachment points”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Purcell by providing wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet as taught by Bishop because such modification would have comprised only the simple substitution of one known termination technique for another to obtain no more than the predictable result of attaching the chord to the leaflet; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   

	
Allowable Subject Matter
Claims 10-20, 24-25, 27-28, 32, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6, and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774